Citation Nr: 1017942	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  07-04 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  What initial evaluation is warranted for posttraumatic 
stress disorder (PTSD) from December 7, 2004?

2.  Entitlement to an effective date earlier than December 7, 
2004, for service connection for PTSD.

3.  Entitlement to an evaluation higher than 20 percent for 
type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from February 1967 to 
December 1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2005 rating decision by the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in Newark, New 
Jersey, which, in pertinent part, granted entitlement to 
service connection for PTSD, and assigned an initial 
evaluation of 30 percent, effective December 7, 2004.  The 
Veteran appealed both the assigned initial evaluation and 
effective date.

The Veteran testified at a RO hearing in December 2007 before 
a hearing officer.  A transcript of the hearing testimony is 
associated with the claims file.

During the RO's review of the Veteran's appeal concerning the 
rating warranted for posttraumatic stress disorder, a 
September 2009 rating decision granted a 50 percent rating, 
effective February 11, 2009; and a January 2010 rating 
decision granted a 70 percent rating, effective November 12, 
2009.  The Veteran continued his appeal, these grants 
notwithstanding.  See AB v. Brown, 6 Vet. App. 35 (1993) (a 
veteran is presumed to be seeking the highest possible rating 
unless he expressly indicates otherwise).

The issue of entitlement to an evaluation higher than 20 
percent for diabetes mellitus is addressed in the REMAND 
portion of the document below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  For the period prior to February 11, 2009, the Veteran's 
PTSD did not produce occupational and social impairment with 
reduced reliability and productivity.

2.  For the period from February 11 to November 11, 2009,  
the Veteran's PTSD was not manifested by occupational and 
social impairment with deficiencies in most areas.

3.  Since November 12, 2009,  the Veteran's PTSD has not been 
manifested by total occupational and social impairment.

4.  VA received the Veteran's initial claim of entitlement to 
service connection for posttraumatic stress disorder on 
December 7, 2004.


CONCLUSIONS OF LAW

1.  The requirements for an evaluation higher than 30 percent 
for PTSD were not met for the period prior to February 11, 
2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 
4.130, Diagnostic Code 9411 (2009).

2.  The requirements for an evaluation higher than 50 percent 
for PTSD were not met for the period February 11 to November 
11, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.130, Diagnostic Code 9411.

3.  The requirements for an evaluation higher than 70 percent 
for PTSD have not been met since November 12, 2009.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.1, 4.7, 4.130, Diagnostic Code 9411.

4.  The criteria for an effective date prior to December 7, 
2004, for a grant of entitlement to service connection for 
PTSD have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.151, 3.155, 
3.157, 3.159, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's 
compliance with VCAA notice requirements would serve no 
useful purpose.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
He was provided the opportunity to present pertinent evidence 
and testimony.  There is no indication that the Veteran has 
identified or requested additional evidence he desired VA to 
obtain on his behalf.  In sum, there is no evidence of any VA 
error in notifying or assisting him that reasonably affects 
the fairness of this adjudication.  See  38 C.F.R. 
§ 3.159(c).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).



Increased Rating

Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
however, it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with the Veteran's PTSD.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as 'staged' ratings.  Fenderson, 12 Vet. App. at 126.

Analysis

The history of the Veteran's appeal is set forth in the 
Introduction.  The RO received the Veteran's claim of 
entitlement to service connection for posttraumatic stress 
disorder on December 7, 2004.  The applicable rating criteria 
provide that PTSD which manifests with occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events) warrants an evaluation of 30 
percent.  38 C.F.R. § 4.130, Diagnostic Code 9411.

PTSD which produces occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships warrants 
an evaluation of 50 percent.  Id.

A 70 percent evaluation applies when a veteran's occupational 
and social impairment reflects deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; or an inability to establish and 
maintain effective relationships.  Id.

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants an evaluation of 100 percent.  Id.

The Veteran was awarded the combat infantryman's badge while 
on active duty.  The January 2005 examination report notes he 
saw combat in Vietnam while assigned to the 101st Airborne 
Division, during which he experienced multiple combat 
stressors, to include being fired on by enemy mortar rounds, 
being in close proximity to mine detonations which wounded or 
killed comrades, and performing village sweeps.  The Veteran 
reported having intrusive thoughts, hypervigilance, survivor 
guilt, occasional crying spells, and startle response.  He 
also reported rituals of constantly checking out sounds or 
noises around the house.  He sometimes slept fully clothed as 
well as on the floor.  The Veteran also reported he thought 
he was emotionally distant.  The examiner noted the Veteran 
was employed full time as a real estate agent, where he was 
able to perform his job and got along with co-workers.  
Following his active service he obtained a college degree, 
had been married to the same wife for 30 years, and had two 
adult children.  He described his family relationships as 
very good, he kept in touch with friends and relatives, and 
he enjoyed socializing with people.

Mental status examination revealed the Veteran as casually 
dressed and cooperative.  His mood was neutral and affect 
appropriate.  Speech was normal, and there were no perceptual 
problems.  Thought process and content were normal, and there 
was no suicidal or homicidal ideation.  He was oriented to 
person, place, and time.  Insight and judgment were fair, as 
was impulse control.  The examiner noted the Veteran spent 
his spare time restoring cars, he was part of an Airborne 
organization, and he was able to take care of his activities 
of daily living.  The examiner deemed the Veteran to have a 
good social network.  The Axis I diagnosis was PTSD, and the 
examiner assessed the Veteran's symptoms as mild to moderate.  
A global assessment of functioning score of 60 was assigned.

As set forth earlier, the RO assigned an initial evaluation 
of 30 percent.  The Board finds this initial evaluation in 
full accord with the evidence as set forth in the examination 
report.  The symptoms the Veteran reported to the examiner 
are essentially captured by the rating criteria for a 30 
percent rating, as the most significant symptoms he endorsed 
centered around his chronic anxiety.  A higher rating was not 
met or approximated, as the Veteran denied having experienced 
the salient symptoms included in the 50 percent rating 
criteria.  He did not report panic attacks to the examiner or 
mood disturbance, memory deficits, or occupational or social 
impairment.  Thus, the Board finds the Veteran's PTSD more 
nearly approximated a 30 percent examination as of the 
January 2005 examination.

In his March 2006 notice of disagreement, the Veteran noted 
he was not entirely forthcoming with the examiner, as he did 
not realize he should have shared all of his symptoms.  He 
noted further that, while he had been employed as a realtor 
for at least 20 years, he had changed jobs at least 10 times 
over that 20-year period and moved his family 15 times.  He 
submitted several of his prior business cards which note the 
different real estate agencies and different offices under 
the same agency at which he had worked.  The Veteran also 
explained that his work efficiency was not as ideal as 
appeared, in as much as his work as a real estate agent 
allowed him maximum freedom to set his own schedule to be in 
or out of the office.  If he did not feel up to meeting with 
a client, etc., he simply rescheduled the matter.

The Veteran's daughter, a licensed mental health counselor, 
described how the Veteran's still left his shoes in front of 
the door so he could see if anyone entered the house during 
the night while he was asleep.  She also noted the Veteran's 
need to check out every noise heard and every car that drove 
by the house.  She noted the Veteran had displayed these 
behaviors over the years, to include flinching during thunder 
storms, and he always slept in his clothes.  There still are 
times when he sleeps in his dress shirt.  The RO arranged for 
another examination.

The February 2007 VA examination report notes the examiner 
reviewed the claims file, and noted that the Veteran was 
being treated by a private psychotherapist, which was not the 
case at the time of the initial VA examination.  The Veteran 
denied any history of suicidal behavior or violence.  The 
Veteran reported nightmares and bad dreams, hypervigilance, 
and easy startle reflex.  He told the examiner he laid out 
his clothes at night before he went to sleep, and he had 
experienced mild to moderate symptoms for many years without 
any remission.  The examiner observed the Veteran appeared 
anxious, and his symptoms appeared mild to moderate in 
nature.  The Veteran did not report any work-related 
problems.

Mental status examination revealed the Veteran was dressed 
casually, and he was cooperative.  His mood was neutral, and 
his affect was smiling.  Speech was normal, and there were no 
perceptual problems.  Thought process and content were 
normal, and there was no suicidal or homicidal ideation.  He 
was oriented to person, place, and time, his judgment and 
insight were fair.  Impulse control was also fair.  The 
examiner noted the Veteran was working full time as a 
realtor, he spent his spare time at home, and the Veteran 
liked to restore cars and socialize with an Airborne 
organization.  The examiner diagnosed PTSD and assigned a 
global assessment of functioning score of 65.

At the December 2007 RO hearing, the Veteran and his then 
representative asserted the February 2007 VA examination was 
inadequate because it was brief and the examiner only asked 
the Veteran about five questions.  They asserted the 
treatment notes of the Veteran's private psychologist, A.T., 
PhD, were more reflective of the severity of the Veteran's 
symptoms.

Dr. T's notes are dated January through December 2007.  The 
RO date stamp reflects Dr. T's initial assessment in January 
2007 was received by the RO on February 23, 2007.  Notably, 
the above referenced VA examination was conducted on February 
26, 2007, hence, the Board cannot discern if they were 
associated with the claims file when the VA examiner reviewed 
it as part of that examination.

In any event, the Board notes the February 2007 examination 
report does not specifically note Dr. T's January 2007 
assignment of a global assessment of functioning score of 45.  
Further, while the Board notes the significant disparity 
between the global assessment of functioning scores, the 
objective evidence does not reveal a substantial disparity as 
to how the Veteran was functioning at that point in time-
despite the disparate scores.

The global assessment of functioning score is a scaled rating 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM -
IV).

A global assessment of functioning score range of 41 to 50 is 
defined as serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).

A range of 51 to 60 is defined as moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).

A range of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia); or, some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

The Board notes that use of terminology such as "moderate" by 
VA examiners or other physicians, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

Dr. T's detailed report of his December 2006 assessment 
primarily addresses whether the Veteran met the DSM-IV 
criteria for a diagnosis of PTSD which, for VA purposes of 
course, was already a fact.  Dr. T's assessment sheet used a 
scale where moderate to severe symptoms were scored between 
21 to 35, and the Veteran's symptom severity score was 30.  
[Note, this scale was different than the global assessment of 
functioning scale.]  While the Veteran's symptoms were 
assessed as moderate to severe, his level of functional 
impairment was assessed as severe, since he reported his PTSD 
symptoms had interfered with his overall level of functioning 
in all areas of his life.  

Interestingly, in his January 2007 report where he assessed 
the Veteran, which entailed more than the score on the 
symptom severity scale, Dr. T noted the Veteran's answers on 
the assessment resulted in a score that fell in the global 
assessment of functioning score range of 31 to 40, but he 
concluded the global assessment of functioning score was 
overridden, and assigned a global assessment of functioning 
score of 45.  Dr. T's report noted further that the Veteran's 
results clearly placed him in the clinically positive 
category but also that further more intensive evaluation was 
indicated.  The areas where the Veteran had indicated, 
"quite a bit distressed," included easily hurt feelings, 
having to do things slowly to insure correctness, trouble 
falling asleep, having to check and double check what he did, 
having to repeat the same actions such as touching, counting, 
or washing, and others not giving him proper credit for his 
achievements.

While the Veteran expressed chagrin at the length of his 
February 2007 VA examination, he did not dispute the accuracy 
of the symptoms the examination report notes he reported.  
The Board reemphasizes the fact that the quality of an 
examination, be it for a physical or mental disorder, is not 
determined by the amount of time a medical professional 
expends in conducting it.  The controversy centers over how 
the VA examiner weighed or assessed the symptoms reported.  
In that area, while the February 2007 VA examination is 
adequate for appellate review purposes, the weight the Board 
affords it is assessed in light of the total picture.

When Dr. T's initial assessment is considered in its 
totality, rather than focusing solely on the assigned global 
assessment of functioning score of 45, the symptoms assessed 
are not substantially different from those the Veteran has 
consistently endorsed.  Further, while the overall evidence 
suggests the severity of the Veteran's symptoms indicated a 
global assessment of functioning score lower than the 65 
assigned at the February 2007 VA examination, the severity of 
his symptoms and their functional impairment did not in fact 
meet or approximate a 50 percent rating at that time.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  It appears the RO 
appeal officials viewed the evidence in that light, as no 
consideration was given to reducing the Veteran's rating 
below 30 percent-which a global assessment of functioning 
score of 65 might otherwise indicate was appropriate.

Dr. T's notes of his early February 2007 session with the 
Veteran indicate he reported nightmares, flashbacks, 
hypervigilance, insomnia, anxiety, phobias, hyperarousal, 
panic, and sleep disorders.  He also noted the Veteran 
reported continued fear of thunder and lightening, and that 
his family told him he had buried all feelings of death.  
Mental status examination noted the Veteran as casually 
dressed but slightly disshelved, and his speech was very slow 
and of low modulation, as he was obsessing over Vietnam.  The 
Veteran noted he tried desperately to maintain a stable mood, 
and he was distressed by memories of the Tet offensive.  He 
was oriented times three, his judgment was adequate, but his 
insight as to his PTSD was minimal.  The Veteran noted he 
could not sleep well, but he hated to take medication, and he 
was afraid of hospitals and worried about Iraq.  He was able 
to take care of his activities of daily living, and he 
reported he did not allow himself to be upset, except through 
specific phobias.  Dr. T indicated preliminary diagnoses of 
posttraumatic stress disorder and dysthymia, and again 
assigned a global assessment of functioning score of 45.

Dr. T's notes of his March 2007 session are essentially 
identical to those of February 2007.  A synopsis of his 
sessions of July 2007, September, 2007, October 2007, and 
December 2007, reveal additional information.  Primarily, the 
phobias referred to in February and March 2007 were the 
Veteran's fears of crossing bridges, transiting tunnels, and 
a general fear of heights, which the Veteran noted was 
inconsistent with his having been a paratrooper.  The Veteran 
noted his panic attacks occurred when crossing a bridge or 
transiting a tunnel.  Another of Dr. T's entries notes the 
Veteran was despondent over his initial VA evaluation, but he 
was not sure he wanted 100 percent.  Dr. T noted there was 
some passive suicide ideation which the Veteran resisted, but 
he gave no further specifics.  His plan noted he would do age 
regression and get rid of the bridge phobias. The last 
sentence of these entries has a streak through it, and the 
Board cannot discern if the number is 40 or 10, though it 
appears more like 40.  It indicates the Veteran reported VA 
kept him at "40 percent" because his global assessment of 
functioning score was too high.  Dr. T maintained that the 
appellant's then current global assessment of functioning 
warranted a score of 45.

At the December 2007 hearing, the Veteran noted thunder 
storms did not bother him as much as they once did, as he got 
only a little tense during them.  He noted that he continued 
to refuse any medication for his symptoms.  The Veteran 
reported panic attacks at times, but he noted his primary 
symptom was increased anxiety.  He denied experiencing any 
phobias prior to his Vietnam service, and noted he 
experienced emotional numbing.  The Veteran also indicated he 
had experienced short-term memory problems, but his 
description did not track with actual short-term memory 
deficit.  What he actually described were intrusive thoughts 
and the actions he took to control or avoid them.  He stated, 
". . . that I've learned to compartmentalize everything."  
See Transcript, p. 6.  Thus, the Board finds there was no 
evidence of short-term memory deficit.  The Veteran also 
noted he had a good relationship with his clients.  Id., p. 
10.  The Board notes the transcribed instances of the Veteran 
crying during the hearing.

In sum, the Veteran's PTSD symptoms are very real, but the 
preponderance of the evidence shows the severity of their 
impairment did not meet or approximate a 50 percent rating.  
For example, and this is where Dr. T's notes are silent, the 
Veteran indicated he had a good relationship with his real 
estate clients.  Whatever the reality at that time, that is 
what the Veteran indicated while cataloging his symptoms.  
Thus, the Veteran was functioning at least at an adequate 
level on his job.  Dr. T did not list any on-the-job issues 
for the Veteran.  Further, the Veteran maintained solid 
family relationships in spite of his impairment.  He noted 
his wife had to expend substantial efforts to compensate for 
his PTSD symptomatology, but the marriage had endured.  The 
preponderance of the evidence showed the absence of mood 
disturbance or obsessive rituals that precluded him from 
functioning independently, long- or short-term memory 
impairment, panic attacks more than once a week, and the 
like, which are the essence of the 50 percent criteria.

The January 2008 VA examination report notes the examiner 
reviewed the claims file.  The examiner also noted the 
documents the Veteran brought with him, which included the 
business cards from the various real estate offices at which 
he worked.  He reported he had worked at his current location 
over the last eight to nine years, which provided some 
stability.  He also reported his treatment with Dr. T, but 
continued to report not taking any medication for his 
symptoms.  The Veteran reported his mood as tired and 
exhausted, but he did not report any depression.  He noted 
difficulty falling asleep almost nightly, and that he awoke 
during the night at least one to two times a month.  His 
appetite was good, and he denied any past or current suicidal 
or homicidal thoughts.  The Veteran became tearful while 
describing his Vietnam experiences.  Because of his 
posttraumatic stress disorder, the Veteran reported that he 
laid out all of his clothes the night before, and kept 
everything he needed in his pockets just in case he needed 
something during the night.  He also described how he placed 
his shoes in front of the front door so he could tell if 
anyone entered the house during the night.  He also noted 
waking several times during the night and checking the 
perimeter of his house.  The appellant stated that his 
behavior increased when he had stress on his job.  The 
Veteran also described his difficulty with lightning and 
thunder storms as well as his delusion over the years of a 
lightning bolt coming through the electrical outlets.  He 
noted that he felt better about that, and his other phobias, 
since he had been working on them in his therapy with Dr. T.

The Veteran told the examiner he currently slept on a couch 
in the living room with a blanket because he had difficulty 
sleeping in his own bed.  He felt out of control when he 
slept under covers.  He also noted he felt devoid of anger 
and other emotions at times.  He reported panic attacks only 
in relationship to his fear of bridges and tunnels.  The 
Veteran reported intrusive thoughts and flashbacks a couple 
times a week and nightmares very often, but not to the same 
extent as in the past.  He described himself as very jumpy, 
and his symptoms became worse when he watched cue-related 
stimuli in the media.

Mental status examination revealed the Veteran as casually 
and neatly dressed and appropriately groomed.  His speech was 
of normal rate, tone, and volume.  His affect became very 
tearful when discussing military issues, but the examiner 
noted it was appropriate and unremarkable during other 
conversations.  The Veteran's mood appeared mildly depressed.  
There was no evidence of delusions, hallucinations, or other 
psychotic thought content.  The Veteran was fully oriented, 
and he denied any suicidal and homicidal ideation.  Short- 
and long-term memory appeared intact, as did concentration, 
attention, judgment, and insight.  When describing current 
stressors, the Veteran noted his daughter was pregnant with 
his first grandchild.  Though he described that as good 
stress, he added it was stressful due to financial 
constraints related to his daughter's marriage.  The Veteran 
reported he worked full time in real estate during a typical 
day, and he spent his spare time restoring a couple of cars.  
He spent off-days with his wife and son, but he also noted he 
did not really have any close friends.  In this regard, he 
noted his wife "compensated" for him, and that his close 
family relationship had enabled him to continue working 
despite his significant PTSD symptoms.

The examiner noted the significance and genuineness of the 
Veteran's PTSD symptoms, and that he had been able to sustain 
employment over the years due to the support of his family.  
The examiner further noted the Veteran's symptoms did not 
meet the criteria for depression as of the day of the 
examination, but his symptoms were in fact strongly related 
to his PTSD.  The Veteran's anxiety was also noted, as shown 
by his bridge and tunnel phobia, and claustrophobia.  In 
light of these findings, the examiner rendered an Axis I 
diagnoses of PTSD, specific phobias of bridges and tunnels, 
and claustrophobia.  Of the three, the examiner noted the 
Veteran's PTSD symptoms accounted for 90 percent of his 
difficulties and 10 percent was due to his specific phobias.  

The examiner noted the Veteran expressed his disagreement 
with the February 2007 assignment of a global assessment of 
functioning score of 65, and he told the examiner that Dr. T 
had assigned a global assessment of functioning score of 45.  
The examiner opined the examination findings warranted a 
global assessment of functioning score at 55.  The appellant 
did not meet the criteria for a lower score because, although 
his symptoms are significant, he was able to sustain 
employment without any reported difficulty-as shown by no 
reports of missing work due to his symptoms.  The examiner 
indicated that, while the Veteran's symptoms are not at the 
mild level because they are significant, neither were they at 
the serious level where the Veteran is not able to keep a 
job.  At that point in time he still was able to compensate 
for his significant symptoms.  Consequently, the examiner 
assigned a global assessment of functioning score of 55, 
which is indicative of moderate symptoms.

In a December 2008 statement, the Veteran noted he 
experienced hypervigilance, he stockpiled supplies and 
camping gear, slept on top of the covers, and he was 
experiencing financial stress and feared losing his home.

In light of the evidence set forth above, the Board finds the 
preponderance of the evidence shows the Veteran's PTSD 
continued to more nearly approximate a 30 percent rating 
prior to February 11, 2009.

A February 11, 2009 examination report notes the examiner 
reviewed the claims file, to include the report of the 
January 2008 examination.  The examiner noted the fact the 
Veteran did not seek treatment until two years ago with Dr. 
T, but that he planned to seek VA treatment.  The Veteran 
reported hypervigilance, and that he slept on the couch at 
least two-thirds of the time.  When he slept in the bedroom 
he slept on top of the covers under a light blanket.  He 
noted he felt trapped when he slept in bed with his wife 
under the covers.  The Veteran reported that he constantly 
patrolled the house and perimeter, double checked all the 
locks, and checked the lights, before going to sleep-and 
sometimes during the day as well.  He reported continued 
nightly difficulty falling asleep, and he continued to awake 
during the night-more than monthly but less than weekly.  
The appellant stated that his sleep was not refreshing, and 
he felt chronically fatigued.  The Veteran noted he was often 
exhausted and completely burned out, which interfered with 
his work.  His appetite was still good.

The Veteran reported he was afraid of elevators, tunnels, 
bridges, and heights, and he had claustrophobia.  The 
examiner noted that when he met the Veteran on the fourth 
floor of the VA facility and took the elevator to the 
eleventh floor, the Veteran became nervous on the elevator 
and told the examiner he was nervous about being in confined 
spaces.  When he entered the examiner's eleventh floor office 
he mentioned being up that high made him anxious.  The height 
was visible through the window, and the examiner noted the 
Veteran nervously glanced through the window periodically.  
When the examiner offered to return to a lower floor, the 
Veteran declined and said he could manage.  The Veteran 
reported palpitations, panic-like feelings, and shortness of 
breath, etc., when there is thunder and lightning.  He also 
endorsed significant survivor guilt, as well as guilt about 
how his symptoms affect his wife and family.  The Veteran had 
stockpiled survival gear, camping equipment, etc., because he 
felt a need to be ready at any time to enter a survival mode.  
He described his rituals of putting his shoes in front of the 
front door and laid out his clothes every night so he could 
respond to any event on a moment's notice.  The Veteran also 
noted difficulties at work at times when his anxiety level 
rose.  His baseline anxiety rate is high anyway, and when it 
increased, he had a lot of difficulty functioning at work.

The examiner noted the Veteran's long-term employment, but 
also noted that did not reflect the Veteran's present level 
of problems, as he noted the stack of business cards the 
Veteran brought with him as at past examinations.  He noted 
that nine years at his current location was his longest at 
one location, and he attributed that to the flexibility the 
real estate business allowed him.  He did not schedule 
appointments on days he felt tired or exhausted, which had 
compromised his income.  The Veteran noted he was convinced 
he could not have held a job with rigid hours and work rules.  
He noted one of the reasons he had changed locations so 
frequently was due to problems with employers or problems 
with him not returning sales calls.

The Veteran denied depression and noted he was basically a 
happy person, but he did report persistent anxiety that 
included panic and response to triggers such as heights, 
bridges, and tunnels.  The Veteran did not exhibit any mania, 
hypomania, hallucinations, or ideas of reference.  His mild 
delusion of lightning coming through the electrical outlets 
was noted, which is one of the thoughts that induced panic.  
There was no history of or current homicidal or suicidal 
ideation.  The examiner noted the Veteran's daily ritualistic 
behavior and obsessive thoughts, sleep disturbance, sometimes 
nightmares, as well as hyperstartle and hypervigilance.  The 
Veteran noted how his wife tolerated and helped compensate 
for his symptoms.  He noted how she made sure he had a seat 
with his back to the wall when they ate in a restaurant.  He 
also noted he had difficulty with crowded theaters.  He 
reported he did not have any close friends, but he was 
friendly with his wife's friends.

Mental status examination revealed the Veteran as very 
cooperative.  He was tearful when describing his Vietnam 
experiences and the loss of friends.  His motor activity was 
generally calm although mildly agitated, such as when he and 
the examiner were in the elevator and when he was able to see 
how high up the examiner's office was.  The Veteran's mood 
was generally euthymic, and he reported it as generally 
euthymic.  He denied problems with irritability or 
depression, and his affect was appropriate, as it was 
consistent with the content and conversation.  Speech was 
normal, and there was no impairment in perception.  There 
were no hallucinations, and thought process was coherent and 
intact.  His thought content reflected re-experiencing of 
trauma.  He was fully oriented, judgment was generally 
intact, and there were no concerns about impulse control.  
The examiner noted the Veteran's concerns that his symptoms 
had interfered more with his ability to work.

The examiner noted the Veteran had very limited social 
functioning, as he had very little contact with people 
outside his family.  On the other hand, he was able to meet 
strangers in the context of his work as a realtor, he was 
friendly, and personable to talk to.  The examiner also noted 
the Veteran's sustained employment was belied by decreased 
effectiveness on his job, as shown by declining income.  The 
flexibility of his work as a realtor no longer provided the 
ability to compensate for his symptoms as before.  As a 
result, the examiner assigned a global assessment of 
functioning score of 50, as his symptoms had moved from mild 
to moderate to moderate to serious.  He did not manifest any 
loss of reality, the examiner noted, so his global assessment 
of functioning score fell above the 31 to 40 range, as 
indicated by his significant resilience in managing and 
maintaining employment, as well as marriage-though due to 
largely to his wife's efforts.  In light of the significant 
impairment in occupation and social functioning, the Veteran 
was doing somewhat worse than a year earlier, so the assigned 
global assessment of functioning score was 50.

Upon receipt of the examination report, the September 2009 
rating decision increased the Veteran's rating to 50 percent 
effective February 11, 2009.  The Board finds a higher rating 
was not met or approximated, as there is insufficient 
evidence of presence of the symptoms of the 70 percent rating 
criteria.  While the February 2009 examination findings 
indicated deficiencies in most areas, the deficiencies were 
not due to suicidal ideation, near-continuous panic or 
depression that affected the ability to function 
independently, obsessive rituals that interfered with routine 
activities, spatial disorientation, or the other serious 
symptoms reflecting entitlement to a 70 percent rating.  
38 C.F.R. § 4.7.

The evidence of record shows the Veteran's symptoms continued 
to increase in severity near the end of the year.  In an 
October 2009 report, Dr. T noted the Veteran had deteriorated 
to the point where he was incapable of going to work and was 
staying at home and isolating completely.  His anxiety level 
and hypervigilance had increased to the point where he 
checked every car that passed his home because he feared it 
was the sheriff coming to evict his family.  Dr. T opined the 
Veteran was unemployable and could no longer function at the 
level he once was capable of performing at, and that 
inability had led to much depression and insomnia.  He no 
longer was desirous of returning calls from his real estate 
practice.  Dr. T assigned a global assessment of functioning 
score of 39.  While the other evidence of record does not 
bear out Dr. T's assessment of the Veteran's employability, 
it is consistent with the fact the Veteran's symptoms 
continued to increase in severity.

A November 12, 2009 VA examination report notes the examiner 
conducted a review of the claims file.  The examiner noted 
the Veteran was neatly groomed, and he was cooperative and 
responsive throughout the examination.  There were no unusual 
mannerisms or behavior observed.  The Veteran reported 
continued sleep difficulty, and that he obtained a restful 
night only intermittently.  His other symptoms were as 
reported at prior examinations.  The difference, however, was 
that the Veteran reported that his flashbacks and intrusive 
thoughts had become more uncomfortable to the point where it 
was difficult for him to focus on his current routines and 
improve his mood.  It had become difficult for him to 
complete any routine assignment due to his recurrent 
intrusive thoughts.  He reported feelings of helplessness and 
isolation, and he had difficulty leaving the house.  He 
frequently started his day intent on being productive only to 
lose his motivation.  The Veteran felt depressed and 
overwhelmed at times, because he was used to being a source 
of strength for others, and now that no longer was the case.  
He reported the constant fear he would be evicted from his 
home, and that he was always looking around for signs of 
that, but he conceded his fears had no basis in fact.  He 
noted he was no longer able to work because his symptoms 
distracted him from completing work necessary to support 
himself and his family.

Mental status examination revealed the Veteran as alert in 
all spheres.  Memory, attention, and concentration, were 
good, as was fund of knowledge.  Speech was productive and 
appropriately goal directed, as he expressed his interest in 
improving his quality of life.  Volume was adequate but his 
affect was flat.  There were no suicidal or homicidal 
ideation, hallucinations, or delusions.  Insight into his 
condition, judgment, and capacity for abstraction was good.  
The examiner noted the Veteran's symptoms had increased in 
severity, and they made it difficult for him to maintain his 
employment, and he assigned a global assessment of 
functioning score of 40.

Upon receipt of the examination report and assessment of the 
other evidence of record, the January 2010 rating decision 
increased the Veteran's rating from 50 to 70 percent, 
effective the date of the examination, November 12, 2009.  
The Board finds the totality of the evidence shows the 
Veteran's PTSD more nearly approximated no more than a 70 
percent rating as assigned.  38 C.F.R. § 4.7.  A higher 
rating was not met or approximated, as the Veteran's 
symptomatology-though serious, does not meet or approximate 
the symptoms of the 100 percent criteria.  The Board 
acknowledges the criteria listed  are not exclusive, but they 
do indicate the type and degree of the symptoms that 
approximate a total, or 100 percent, rating, which is a 
detachment or disconnect with current reality and a general 
inability to function at a basic level-such as being able to 
attend to the basic activities of daily living.  The evidence 
shows that simply is not the case with the Veteran's 
symptomatology.  Further, the objective evidence shows that 
while employment is difficult, the appellant has not entirely 
lost his ability to work.

Statements from the Veteran's office and personal realty 
managers, which were received by the RO in December 2009, 
note the appellant's significant decline in efficiency and 
dependability, as shown by his failure to return clients' 
calls and absence of attention to detail.  His manager 
indicated, however, that the appellant was still employed, 
but an associate had been assigned to partner with the 
Veteran to help maintain proper processing of transactions in 
accordance with applicable procedures.  The office manager 
noted how, during the prior year, the Veteran was involved in 
fewer and fewer office events, he no longer was available to 
mentor younger agents, and  he was working more out of his 
home.  

As noted in all of the examination reports set forth above, 
the Veteran still is able to maintain his family 
relationships.  In light of these factors a 100 percent 
rating was not approximated, and the 70 percent rating 
reasonably compensates him for his occupation and social 
impairment due to his PTSD for the period beginning on 
November 12, 2009.  38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic 
Code 9411.  The Board finds the Veteran has received a staged 
rating where indicated by the evidence.

The Board has considered whether the facts of the Veteran's 
appeal merits referral for extraschedular consideration and 
finds the rating criteria considered in this case reasonably 
describe the Veteran's disability level and symptomatology.  
Consequently, his disability picture is contemplated by the 
rating schedule, as the very symptoms manifested by his PTSD, 
and discussed above, are included in the schedular rating 
criteria, which means his disability picture is not 
exceptional.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
Thus, the Board finds the currently assigned schedular 
ratings adequately address, as far as can practicably be 
determined, the average impairment of earning capacity due to 
the Veteran's service-connected PTSD.  See 38 C.F.R. § 4.1.  
As a result, the Board finds the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.

Earlier Effective Date

The Veteran asserts that the effective date for his award of 
service connection should have been dated retroactively to 
the date he separated from active service.  The evidence 
compelling shows his effective date was assigned properly.

Governing Law and Regulation

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. (38 U.S.C.A. § 5101(a)).  
38 C.F.R. § 3.151(a).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of Veterans Affairs, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a).

Generally, the effective date of an award based on an 
original claim, or a claim reopened after final allowance, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a).  Except as otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400(a).

Analysis

The evidence shows the Veteran did not file a claim of 
entitlement to service connection prior to his December 7, 
2004 claim for PTSD.  The appellant does not assert 
otherwise.  The RO received his claim on December 7, 2004, 
and that is the assigned effective date of his grant of 
service connection.  Thus, the Board is constrained to find 
the preponderance of the evidence shows the effective date 
for service connection for PTSD was assigned in accordance 
with applicable law.  Id.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claims, however, the doctrine is not 
for application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to an initial evaluation higher than 30 percent 
for PTSD for the period prior to February 11, 2009, is 
denied.

Entitlement to an initial evaluation higher than 50 percent 
for PTSD for the period February 11, to November 11, 2009, is 
denied.

Entitlement to an initial evaluation higher than 70 percent 
for PTSD for the period beginning on November 12, 2009, is 
denied.

Entitlement to an effective date earlier than December 7, 
2004, for service connection for PTSD is denied.




REMAND

An October 2008 rating decision denied entitlement to an 
increased rating and continued the existing 20 percent rating 
for the Veteran's diabetes mellitus.  The Veteran appealed 
the rating in a notice of disagreement received by the RO in 
December 2008.  After receipt of the Veteran's notice of 
disagreement and additional development, a March 2009 rating 
decision continued the 20 percent rating for the diabetes 
mellitus and granted service connection for peripheral 
neuropathy affecting each extremity, assigning each a 10 
percent rating.

The RO complied in part with 38 C.F.R. § 19.26(d), but not 
entirely, as the Veteran was not allowed the maximum rating 
allowable for diabetes mellitus, see 38 C.F.R. § 4.119, 
Diagnostic Code 7913, but he was not issued a statement of 
the case.  As noted in the Introduction, the Veteran is 
deemed to have sought the highest possible rating.  AB.  
There is no indication in the claims file showing that the 
appellant was satisfied with the continued 20 percent rating 
for his diabetes mellitus.  Thus, his appeal of that rating 
is still pending, and he is entitled to a statement of the 
case on that issue.  v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO shall issue a statement of the case 
with regard to entitlement to an increased 
rating for diabetes mellitus.  If, and only 
if, the Veteran files a timely substantive 
appeal on the aforementioned issue should 
this claim be returned to the Board.  38 
U.S.C.A. § 7104.
 
The Veteran need take no action unless otherwise notified. He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


